DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cleaning units 300 are not shown in Figs. 1 or 2 as recited in paragraph [0050].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The abstract of the disclosure is objected to because “(Fig. 6)” at the end of the Abstract should be deleted.
Correction is required.  See MPEP § 608.01(b).

4.	The disclosure is objected to because of the following informalities:
	Paragraph [0051], line 3, it is not exactly clear what or where is the “distal end” of the cleaning brush 001?
	Paragraph [0078], line 5, after “other”, it appears there should be a period instead of a comma.
Appropriate correction is required.

Claim Objections
5.	Claim 10 is objected to because of the following informalities:
	Claim 10, line 2, “the cleaning brush” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2010/0139018 (hereinafter Maslanka) in view of U.S. Patent Application Publication US 2010/0163074 (hereinafter Hansen).
	As for claim 1, Maslanka discloses in Fig. 1, for example, a cleaning wick or brush 1 configured to clean the working channel of an endoscope (see Abstract and paragraph [0001]), characterized by comprising: a longitudinal end 3 which can serve as a first joint, a longitudinal end 5 which can serve as a second joint and a plurality of cleaning units 7, 7 (group 7, 7), wherein the plurality of cleaning units 7, 7 are sequentially connected, each cleaning unit 7, 7 comprises a cleaning portion (each group 7 includes wiping elements 9) configured to be in contact with the working channel of the endoscope (paragraph [0027]), the first joint 3 and the second joint 5 are respectively connected with two outermost cleaning units 7, 7 in the plurality of cleaning units (Fig. 1), and the first joint 3 and the second joint 5 are capable of and thus configured to be connected with each other (e.g., by tying each “joint” 3 and 5 together) to make a ring-shaped cleaning brush, if so desired (cleaning wick 1 is in the form of an elongate support element of flexible plastic material and can be designed as a tube and with high flexibility; paragraphs [0027] and [0028]). Maslanka discloses all of the recited subject matter as previously recited above with the exception of at least two cleaning units have the cleaning portions of different hardness among the plurality of cleaning units. The reference to Hansen teaches in Fig. 7, for example, a cleaning brush configured to clean the working channel of an endoscope (paragraph [0041]) comprising at least two cleaning units have the cleaning portions of varying diameters and varying compression (when inserted into an instrument channel or endoscope) and thus different hardness among the plurality of cleaning units 2, 3 (paragraph [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning brush of Maslanka such that there are least two cleaning units have the cleaning portions of different hardness among the plurality of cleaning units as suggested by Hansen for improved insertion/removal characteristics and more effective cleaning.
	As for claim 11, in Maslanka, the first joint and the second joint are configured to be detachably connected e.g., by tying each “joint” 3 and 5 together), if so desired.
As for claim 14, in Maslanka Fig. 1, the cleaning brush further comprises a wiping unit 9, and the wiping unit 9 is connected with the cleaning unit 7 (paragraph [0027]). 
As for claim 15, in Maslanka Fig. 1, each of the plurality of cleaning units 7, 7 is deemed located on one side of the wiping unit 9 remote from the first joint 3 or the second joint 5 since there is shown a plurality of wiping units 9. Note, “a cleaning unit” could comprise one, two or three, etc. wiping units.

9.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maslanka in view of Hansen as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2016/0030984 (hereinafter Rife et al.).
	At the outset, Maslanka already teaches in Fig. 6 a variant which includes a brush or brushes 17 in the cleaning brush (paragraph [0042]). Rife et al. teaches in Fig. 1, for example, a cleaning shuttle or brush 2 configured to clean the working channel of an endoscope (paragraph [0018]), a cleaning portion 3 or 4 is arranged as a bristle body, and the bristle bodies are different in hardness among at least two cleaning units 3, 4 (paragraphs [0013] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Maslanka cleaning brush with bristle bodies that are different in hardness among at least two cleaning units as suggested by Rife et al. for more effective cleaning.
As for claim 3, Rife et al. Fig. 1 teaches that the number of the bristle bodies is multiple at cleaning member (brush) 3 and cleaning member (brush) 4, and densities of a plurality of the bristle bodies of the at least two cleaning units are different (“a second set of bristles may be finer, and perhaps more densely spaced than the second set”; paragraph [0015]).
As for claim 4 reciting characterized in that outer diameters of the bristle bodies of the at least two cleaning units are different, Rife et al. Fig. 1 appears to show outer diameter of the first cleaning member 3 being somewhat larger than the outer diameter of the second cleaning member 4 but even assuming arguendo that this were not the case, Rife et al. already teaches that cleaning member (brush) 3 and cleaning member (brush) 4 differs in structure and texture from each other (paragraph [0015]). Given the teachings of Rife et al., it would be well within the capabilities of one skilled in the art to provide for outer diameters of the bristle bodies of the at least two cleaning units being different for more effective cleaning of the working channel of an endoscope.
As for claim 5 reciting that at least two said bristle bodies located in different cleaning units have different lengths, Rife et al. already teaches that cleaning member (brush) 3 and cleaning member (brush) 4 differs in structure and texture from each other (paragraph [0015]). Given the teachings of Rife et al., it would be well within the capabilities of one skilled in the art to provide for at least two said bristle bodies located in different cleaning units have different lengths for more effective cleaning of the working channel of an endoscope.
As for claim 6, in Maslanka or Rife et al., a plurality of bristle bodies in the same cleaning unit are deemed equal in length. 
As for claim 7, in Maslanka Fig. 1, characterized in that the cleaning unit further comprises an elongate wick or carrier 1, the carriers of the adjacent cleaning unit are connected (elongate wick or carrier 1 is an elongate or integral structure; paragraph [0027]), and the first joint 3 and the second joint 5 are respectively connected with two outermost carriers (elongate wick or carrier is integral) of the plurality of said carriers; the bristle body (of brush 17) is connected with the carrier (elongate wick 1e; reference Fig. 6).
	As for claim 8 reciting characterized in that the carriers of the adjacent cleaning unit are detachably connected, such an arrangement would have been obvious since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As for claim 9, the carrier is in the form of an elongate wick 1 in the form of an elongate flexible support element (paragraph [0027]) and is deemed a cable.
	As for claim 10 reciting that the cleaning brush further comprises a hose or a catheter, and two said cables of the adjacent cleaning unit are respectively inserted into two ends of the hose or the catheter, such an arrangement would have been obvious since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

10.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maslanka in view of Hansen as applied to claims 1 and 14 above, and further in view of U.S. Patent 6,699,331 (hereinafter Kritzler).
	The patent to Kritzler teaches in Figs. 1 and 2, for example, a cleaning brush configured to clean the working channel of an endoscope (col. 1, lines 6-13 characterized in that a wiping member or unit 5 comprises a wiping member (disk) 5’ and a flexible core or connecting member 6 (Fig. 2), wherein the connecting member is connected with a cleaning unit 5, and the wiping member 5’ is connected with the connecting member 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Maslanka cleaning brush with a wiping member and a connecting member, wherein the connecting member is connected with the cleaning unit, and the wiping member is connected with the connecting member as suggested by Kritzler for a more secure stable connection of the wiping unit to the cleaning unit and cleaning brush.
	As for claim 17, Kritzler teaches the wiping member being an annular scraper (disk 5’) arranged around an outer circumferential surface of the connecting member 6 (Figs. 1 and 2).
As for claim 18, Kritzler teaches that the wiping member 5’ is arranged around the outer circumferential surface of the connecting member 6, and the outer circumferential surface of the wiping member 5’ is a taper surface (Fig. 5).
As for claim 19, Kritzler teaches wiping member 5’ is a spiral or helical scraper (Fig. 6).
	
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maslanka in view of Hansen and Kritzler, as applied to claims 1, 14 and 16 above, and further in view of U.S. Patent No. 8,490,235 (hereinafter Soetermans).
	The patent to Soetermans discloses in Fig. 1A, for example, a cleaning brush for cleaning endoscope comprising a wiping member (sponge) 150 comprises a plurality of offset or staggered wiper blades (col. 2, lines 37-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Maslanka cleaning brush with a wiping member comprising a plurality of staggered wiper blades as suggested by Soetermans for more effective abrasive cleaning.

Allowable Subject Matter
12.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 12 (claim 13 depends on claim 12) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 12, in particular, the first joint is arranged with a first connecting portion, and the second joint is arranged with a second connecting portion; one of the first connecting portion and the second connecting portion is arranged as a protrusion, the other is arranged as a groove, and the protrusion and the groove are configured to be in locking engagement.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Williams et al., seltz, Hedge, Kaye et al., Galantai, and Bang are pertinent to various endoscopic cleaning brush arrangements.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723